Walter Mortgage Company
                                                                        LLCAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 14, 2014

                                     No. 04-13-00881-CV

                             Jose SANCHEZ and Jeanne Sanchez,
                                       Appellants

                                               v.

                        WALTER MORTGAGE COMPANY LLC,
                                   Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 10-03-48878-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER

    Appellant’s request for a ten-day extension of time to pay the filing fee for this appeal is
GRANTED. The filing fee is due no later than January 28, 2014.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court